DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 6-7 are pending.
Claims 1-3 and 6-7 are rejected.
Claim 4 and 5 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Response to Arguments/Amendments
Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Rejection of Claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Kin et al. (US 2005/0065060 A1) in view of Dessau et al. (US 4,438,215)
Applicant's arguments filed December 28, 2020 have been fully considered and they are persuasive.   Thus, the rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Kin et al. (US 2005/0065060 A1) in view of Dessau et al. (US 4,438,215) is withdrawn.  

Rejection of Claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Nakano et al. (WO 2015/147035, which corresponds to US 2017/0217862 A1) in view of Miale et al. (US 4,427,786) and further in view of Kin et al. (US 2005/0065060 A1)  
Applicant's arguments filed December 28, 2020 have been fully considered and they are persuasive. Thus, the rejection of 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Nakano et al. (WO 2015/147035, which corresponds to US 2017/0217862 A1) in view of Miale et al. (US 4,427,786) Kin et al. (US 2005/0065060 A1) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kin et al. (US 2005/0065060 A1) in view of Yohei et al. (JPS61249944A, abstract and pages 1-6 of a machine generated English translation) and further in view of Naoto et al. (WO2007058251A1 abstract and pages 1-6 of a machine generated English translation).
Kin et al. disclose a method b) for producing a cyclopentyl alkyl ether having the claimed formula (1) comprising reacting a cyclopentene with an alcohol having the claimed formula (2) in the presence of a solid acid catalyst (see paragraphs 0045-0047, 0054-0058, 0070, 0071, 0074-0076, 0079-0082, 0084, and 0085).  The cyclopentene and alcohol may be reacted in a flow type manner (see paragraphs 0074-0080 and 0087).  Examples of the solid acid catalyst include acidic ion exchange resins or crystalline solids (see paragraph 0058).   Examples of the crystalline solid include acid zeolites, such as H-ZSM-5 (see paragraphs 0082 and 0084).    There are no specific limitations to the composition of zeolite, those having silica/alumina molar ratio of 10 or more are preferable, with those having silica/alumina molar ratio of 20 or more being still more preferable (see paragraph 0084).  There are no specific limitations to the form of the crystalline acid, which may include powder, particles or formed solid acids (see paragraph 0085).  Examples of the formed solid acids include cylindrical forms (see for instance paragraph 0085).  The reaction is usually carried out at 50-200°C (see paragraph 0057).  The proportion of cyclopentene to the alcohol compound is usually 1/3-20/1 (see paragraph 0080).
Kin et al. differ from the instant claims in that although Kin et al. disclose that zeolites having silica/alumina ratios of greater than 20 or more are more preferable (see 
Yohei et al. disclose a method for preparing an ether wherein an olefin in reacted with an alcohol in the presence of a zeolite catalyst (see abstract and pages 1-2).  It was found that zeolites having a ratio of an outer surface acid point to total acid point of 0.07 or more in the production of ethers from chain olefins and alcohols the reaction proceeds significantly more highly selective and more selectively than conventional methods and the reactivity lasts for a long time and the ether is obtained in good yield (see page 1, lines 30-40).  It is disclosed that for the same zeolite type the amount of acid point differs depending on the molar ratio of silica to alumina (see page 1, lines 48-49).  Known zeolites may be used including ZSM type zeolites (see page 2, lines 37-41).  It is disclosed that the molar ratio of silica to alumina is not particularly limited, though the molar ratio of silica to alumina is preferably 10 or more when the molar ratio of silica to alumina is large.  In particular, those having a molar ratio of silica to alumina of 20 or more are particularly preferable (see page 2, lines 46-49).  It is disclosed that when the molar ratio of silica to alumina is high, the acid strength of the acid point, which is the active point of the hydration reaction, increases, whereas the amount of the acid point decreases markedly.  Therefore, one having usually a molar ratio of silica to alumina of 300 or less is used (see page 2, lines 49-52).  As the zeolite having a large outer surface acid point with respect to the total acid sites used in the present invention, as described above, those having a high molar ratio of alumina to silica are preferable (see page 3, lines 7-10).  The olefin to alcohol molar ratio is usually 0.5 to 20 (see page 3, lines 33-34).  The reaction temperature is usually 30 to 180°C (see page 3, line 35).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an acidic zeolite catalyst having a silica to alumina ratio greater than 10 but less than 300, as taught by Yohei et al., in the process taught by Kin et al., since Kin et al. disclose that zeolites having silica/alumina ratios of greater than 20 or more are preferably used in their process and Yohei et al. disclose though the molar ratio of silica to alumina is preferably 10 or more, one having usually a molar ratio of silica to alumina of 300 or less is used, since when the molar ratio of silica to alumina is high, the acid strength of the acid point, which is the active point of the hydration reaction, increases, whereas the amount of the acid point decreases markedly.  The skilled artisan would have further been motivated to use an acidic zeolite catalyst having a silica to alumina ratio ranging from 10 to 300, as taught by Yohei et al., in the process taught by Kin et al., since the silica to alumina ratio affects the acid point which affects the selectivity of the reaction, the length of reactivity and the yield of ether. Further, there is a reasonable expectation of success because although Yohei et al. reacts a chain olefin with an alcohol, Yohei et al. nonetheless deals with a similar problem in a similar reaction, i.e., decrease in reaction time, selectivity and product yield in a reaction of an olefin with an alcohol to obtain the corresponding ether.   The Yohei et al. is within the field of the inventors’ endeavor and it is “reasonably pertinent to the particular problem with which the inventor is involved.” In re Wood, 599 F.2d 1032, 1036 (CCPA 1979). “A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor' s endeavor, it is one which, because of the 
Kin et al. in view of Yohei et al. further differ from the instant claims in that although the use of a catalyst having a silica to alumina ratio of 10 to 300 will produce a reactivity that lasts a long time and is suitable for use in a continuous reaction, Kin et al. Yohei et al. do not disclose that the acid zeolite catalyst can be used continuously for 500 hours or longer without exchange.
Naoto et al. disclose a process for producing cycloalkyl alkyl ether which is similar to the method disclosed by Kin et al. which comprises reacting an alicyclic olefin with an alcohol wherein the cycloalkyl ether may be produced in high yield while satisfactorily inhibiting any deterioration of catalyst activity even in continuous operation over a prolonged period of time (see abstract and paragraphs 0007, 0015, 0020-0026, 0038, 0046, 0049, 0058, 0064, 0077, 0085, 0087, 0089, 0098, 0101-0106).  The cycloalkyl ether can be produced continuously for 200 hours or longer without reduction in the catalytic activity by using cycloaliphatic olefins having 10 ppm or less of cyclic and chain conjugated diene (see paragraphs 0020, 0038, 0049, and 0127).  In the example the reaction was carried out for 20, 200, 400 and 600 hours (see paragraph 0127).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Kin et al. in view of Yohei et al. could be carried out for 200 hours or more, including up to 600 hours, since Yohei et al. teach that zeolite catalysts having a silica to alumina ratio of greater than 10 and less than 300 can be used in a continuous method and have high activity thus being capable of keeping the reactivity for a long period of time.  The skilled artisan would have further been motivated to ensure that during a continuous method wherein the reaction can run for 200 hours or more that the catalyst will not have a reduction in activity or need to be exchanged by using a cycloaliphatic olefin having 10 ppm or less of cyclic and chain conjugated diene.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699